           Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 1 of 8

1    EVA PATERSON (SBN: 67081)
     MONA TAWATAO (SBN: 128779)
2    Equal Justice Society
     1939 Harrison Street, Suite 818
3
     Oakland, California 94612
4    Telephone: (415) 288-8700
     Facsimile: (510) 338-3030
5    Email: epaterson@equaljusticesociety.org
            mtawatao@equaljusticesociety.org
6
     MELINDA BIRD (SBN: 102236)
7
     CARLY MUNSON (SBN: 254598)
8    Disability Rights California
     350 S. Bixel St., Suite 290
9    Los Angeles, California 90017
10   Telephone: (213) 213-8000
     Facsimile: (213) 213-8001
11   Email: melinda.bird@disabilityrightsca.org
            carly.munson@disabilityrightsca.org
12
13   ATTORNEYS FOR PLAINTIFFS
     (Additional Attorneys Listed on Final Page)
14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16
      BLACK PARALLEL SCHOOL BOARD; S.A., by and                Case No. 2:19-cv-01768-TLN-KJN
17    through his Next Friend, AMY A.; K.E., by and through
      his Next Friend, JENNIFER E.; C.S., by and through his
18    General Guardian, SAMUEL S.; on behalf of themselves     JOINT MOTION FOR EXTENSION
                                                               OF STAY OF LITIGATION; AND
19    and all others similarly situated,                       ORDER
20                           Plaintiffs,

21    v.                                                       Judge:          Hon. Troy L. Nunley
                                                               Courtroom:      7
22
      SACRAMENTO CITY UNIFIED SCHOOL DISTRICT;                 Action Filed:   September 15, 2019
23    JORGE A. AGUILAR, Superintendent for Sacramento
      City Unified School District; CHRISTINE A. BAETA,
24    Chief Academic Officer for the Sacramento City Unified
      School District; JESSIE RYAN, DARREL WOO,
25    MICHAEL MINNICK, LISA MURAWSKI, LETICIA
      GARCIA, CHRISTINA PRITCHETT, and MAI VANG,
26
      members of the Sacramento City Unified School District
27    Board of Education; THE BOARD OF EDUCATION OF
      SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
28
                            Defendants.


     Not. & Joint Mot. For Extension of Stay of Litigation & Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 2 of 8


1                               NOTICE OF JOINT MOTION AND JOINT MOTION
2             TO THE HONORABLE COURT:
3             PLEASE TAKE NOTICE THAT Plaintiffs Black Parallel School Board, S.A., K.E., and C.S.
4    (“Plaintiffs”), and Defendants Sacramento City Unified School District, et al., and all of them (the
5    “District”) (collectively herein, “Parties”), through their respective counsel of record, hereby jointly
6    move this Court for an extension of the stay of this litigation for an additional six months so that the
7    experts engaged by the District pursuant to the Structured Negotiations Agreement may complete
8    their work and the Parties may engage in agreed-upon structured settlement negotiations, as set forth
9    below.
10            As the Parties jointly move for the requested stay and agree on the propriety and scope of
11   same, the Parties do not believe argument or appearance is necessary for the Court to consider the
12   requested further stay, but are prepared to appear if the Court so orders.
13                                              STATEMENT OF FACTS
14            The Parties hereby stipulate to the following facts:
15      1. Plaintiffs filed their Complaint and initiated the instant action on September 5, 2019. (ECF
16            No. 1).
17      2. Plaintiffs served the District with its Complaint on September 10, 2019, and filed the related
18            Proof of Service on October 17, 2019. (ECF No. 7).
19      3. Shortly after Plaintiffs’ service of the Complaint, the Parties engaged in communications to
20            negotiate requesting a stay of this litigation for a designated period of time to allow the
21            Parties to participate in good faith negotiations toward a potential global resolution of this
22            action, thereby preserving the Parties’ and the Court’s time and resources.
23      4. On December 19, 2019, the Parties entered into a Structured Negotiations Agreement
24            (“Agreement”). (See ECF No. 24 at 9-23). The Parties also filed a joint motion for a stay of
25            litigation for the Parties to engage in agreed-upon structured settlement negotiations and
26            sought Court approval of same, which the Court ordered and approved on December 20,
27            2019. (ECF No. 25).
28      5. The Court’s Order required the Parties to submit status reports every 90 days during the
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                2
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 3 of 8


1           period of the stay. To date, the Parties have filed two Joint Status Reports. (See ECF Nos.
2           28, 31). As reported in the Parties’ First Joint Status Report, a number of interim measures
3           and/or actions under the Agreement had been completed as of the filing of the Parties’ First
4           Joint Status Report. (See ECF No. 28 at 3-5). As of the filing of the Second Joint Status
5           Report, the District had completed two remaining interim measures: revising the District’s
6           notice of suspension and executing service contracts with three subject matter experts. (See
7           ECF No. 31 at 2-4).
8           Pursuant to the Agreement, the Parties seek this Court’s approval of a further stay of this
9    litigation to afford the Parties time to complete the activities described in the Agreement including,
10   but not limited to, providing time to the subject matter experts to evaluate the District’s programs,
11   policies, and services and make recommendations that will inform potential resolution of this matter.
12                                               GOVERNING LAW
13          This Court “has broad discretion to stay proceedings as an incident to its power to control its
14   own docket.” Clinton v. Jones 520 U.S. 681, 706-07 (1997) (citing Landis v. N. Am. Co. 299 U.S.
15   248) (1936)). In fact,
16          the power to stay proceedings is incidental to the power inherent in every court to control the
            disposition of the causes on its docket with economy of time and effort for itself, for counsel,
17          and for litigants. How this can best be done calls for the exercise of judgment, which must
18          weigh competing interests and maintain an even balance.

19          Landis, 299 U.S. at 254-55.

20          Correspondingly, as this very Court has recognized, “[c]ourts have applied their discretionary

21   authority to grant stays because it appeared that settlement discussions between the parties might

22   prove fruitful.” Johnson v. Village, Case No. 2:15-cv-02299-TLN-KJN, 2016 WL 1720710, at *6

23   (E.D. Cal. Apr. 29, 2016) (citing EEOC v. Canadian Indemnity Co., 407 F.Supp. 1366, 1368 (C.D.

24   Cal. 1976)).

25                                          REQUEST FOR STAY

26          As outlined above, the Parties have successfully negotiated an agreed-upon structure for

27   settlement discussions between the Parties, in the hope of reaching a global resolution of this matter

28   without the need for protracted litigation. The Parties now jointly move and request that this Court
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                3
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 4 of 8


1    further stay this matter for six months so that the Parties may engage in the activities agreed-upon
2    and outlined in the Agreement.
3           The Parties believe that a stay is justified because it will: (1) promote judicious use of the
4    Parties’ and Court’s time and resources; and (2) offer the opportunity for speedy resolution and relief
5    without protracted litigation, which is particularly critical where, as here, certain Plaintiffs are
6    children and Defendants are governmental entities or officials. Given the Parties’ negotiations to
7    date, the Parties believe that a negotiated global resolution of this matter is viable, if given time to
8    engage in the activities necessary to reach such a resolution. The Parties also agree that these
9    activities would be significantly hindered if the Parties also had to engage in simultaneous motion
10   and discovery practice.
11          This stay will also allow the Court to have continuing oversight over the matter at hand. The
12   Parties agree to keep the Court apprised of their progress by filing joint status reports. The Parties
13   agree that the first status report will be presented to the Court 30 days after the date on which this
14   stay is ordered. In that report, the Parties will update the Court on any amendments to the interim
15   measures within the Agreement which the Parties have agreed to by that time; Plaintiffs have
16   proposed certain additional and/or modified interim measures which the Parties are discussing and
17   will continue to discuss. The Parties agree that a second status report which will include, as
18   applicable, a further update to the Court regarding any amendments to the interim measures, will be
19   presented to the Court 45 days after the date on which the first status report is filed, and the third
20   status report will be presented 60 days after the second status report is filed.
21          Pursuant to the terms of the Agreement, any Party may withdraw from settlement
22   negotiations with sufficient advance written notice. If that occurs, the Parties will inform the Court
23   so that the Court may lift the stay accordingly.
24                                                   CONCLUSION
25      Based upon the foregoing, the Parties respectfully move the Court to enter an order:
26      (1) Staying this litigation for all purposes for six months, including temporarily excusing the
27   Parties from complying with this Court’s Initial Pretrial Scheduling Order (ECF No. 4), so that the
28   Parties can focus on and engage in structured settlement negotiations;
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                4
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 5 of 8


1       (2) Extending the time for Defendants to respond to Plaintiffs’ Complaint until 30 days after the
2    stay is lifted upon order of this Court, should negotiations be unsuccessful or terminated by the
3    Parties; and
4       (3) Scheduling a date for the Parties to file a joint status report that will permit the Parties to
5    update the Court on the progress of settlement efforts 30 days after the entry of an order granting this
6    joint motion, and then scheduling two additional status reports after that, at 45-day and 60-day
7    intervals, respectively, during the requested stay.
8    DATED: July 10, 2020                         Respectfully submitted,
9
                                                  EQUAL JUSTICE SOCIETY
10
11
                                                  /s/ Mona Tawatao (as authorized on July 10, 2020)
12                                                MONA TAWATAO
                                                  Attorneys for Plaintiffs
13
14
                                                  DISABILITY RIGHTS CALIFORNIA
15
16                                                /s/ Melinda Bird (as authorized on July 10, 2020)
                                                  MELINDA BIRD
17
                                                  Attorneys for Plaintiffs
18
19                                                NATIONAL CENTER FOR YOUTH LAW
20
21                                                /s/ Michael Harris (as authorized on July 10, 2020)
                                                  MICHAEL HARRIS
22                                                Attorneys for Plaintiffs
23
24                                                WESTERN CENTER ON LAW AND POVERTY

25
                                                  /s/Antionette Dozier (as authorized on July 10, 2020
26                                                ANTIONETTE DOZIER
                                                  Attorneys for Plaintiffs
27
28
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                5
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 6 of 8


1
2
3    DATED: July 10, 2020                    Respectfully submitted
4                                            LOZANO SMITH
5
6                                            /s/ Sloan Simmons (as authorized on July 10, 2020)
                                             SLOAN SIMMONS
7                                            Attorneys for Defendants
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                6
        Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 7 of 8


1    ADDITIONAL ATTORNEYS FOR PLAINTIFFS (cont’d. from first page)
2    RAMAAH SADASIVAM (SBN: 267156)
3    BRIDGET CLAYCOMB (SBN: 312001)
     LAUREN LYSTRUP (SBN: 326849)
4    Disability Rights California
     1330 Broadway, #500
5    Oakland, California 94612
     Telephone: (510) 267-1200
6
     Facsimile: (510) 267-1201
7    Email: ramaah.sadasivam@disabilityrightsca.org
            bridget.claycomb@disabilityrightsca.org
8           lauren.lystrup@disabilityrightsca.org
9    MICHAEL HARRIS (SBN: 118234)
10   National Center for Youth Law
     405 14th Street, Floor 15
11   Oakland, California 94612
     Telephone: (510) 835-8098
12
     Facsimile: (410) 835-8099
13   Email: mharris@youthlaw.org

14   ANTOINETTE DOZIER (SBN: 244437)
15   RICHARD ROTHSCHILD (SBN: 67356)
     Western Center on Law and Poverty
16   3701 Wilshire Boulevard, Suite 208
     Los Angeles, California 90010
17
     Telephone: (213) 487-7211
18   Facsimile: (213) 487-0242
     Email: adozier@wclp.org
19          rrothschild@wclp.org
20
21   ATTORNEYS FOR DEFENDANTS
22
     SLOAN R. SIMMONS (SBN: 233752)
23   ALYSSA R. BIVENS (SBN: 308331)
     Lozano Smith
24   One Capital Mall, Suite 640
25   Sacramento, California 94814
     Telephone: (916) 329-7433
26   Facsimile: (916) 329-9050
     Email: ssimmons@lozanosmith.com
27          abivins@lozanosmith.com
28
     Not. & Joint Mot. For Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                7
            Case 2:19-cv-01768-TLN-KJN Document 34 Filed 07/14/20 Page 8 of 8

                                                         ORDER
 1

 2           Pursuant to the foregoing Joint Motion of the Parties, and GOOD CAUSE APPEARING
 3   THEREFORE, IT IS HEREBY ORDERED that:
 4           (1) This action is temporarily stayed for six months for all purposes to enable the Parties to
 5   focus on and engage in settlement efforts;
 6           (2) While this stay is in effect, the Parties are excused from complying with this Court’s
 7   Initial Pretrial Scheduling Order (ECF No. 4);

 8           (3) While this stay is in effect, the Defendants are not required to file a responsive pleading

 9   until 30 days after any stay in this action is lifted; and

10           (4) The Parties shall file a status report no later than thirty (30) days from the date of

11   this order, file a second status report forty-five (45) days after the first status report, and file a third

12   status report sixty (60) days after the second status report, so long as this stay remains in effect unless

13   otherwise ordered by the Court.

14           IT IS SO ORDERED.

15
     Dated: July 14, 2020

16
                                                                     Troy L. Nunley
17                                                                   United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                             1
